We granted the defendant’s application for further appellate review in this case that was decided in the Appeals Court by an unpublished memorandum and order pursuant to its rule 1:28. Rowley v. Kovalchuk, 49 Mass. App. Ct. 1113 (2000). The case involves the lawfulness, under applicable zoning laws and regulations, of the defendant’s use of his land for the operation of a sawmill. The case is an appropriate one for summary judgment. The nature of the question in controversy — the lawfulness of the use — is intensely fact specific. Based on the undisputed material facts set forth by the Superior Court judge in her written memorandum of decision, we agree with the reasoning and conclusion of the Appeals Court that the defendant’s operation of the sawmill is not lawful as incident to a permitted agricultural use. The permanent injunction barring the defendant from operating a sawmill at the site is affirmed.

So ordered.